
	
		I
		112th CONGRESS
		1st Session
		H. R. 2644
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2011
			Mr. Costello (for
			 himself, Mr. Rahall,
			 Mr. Levin,
			 Mr. Lewis of Georgia,
			 Mr. DeFazio,
			 Ms. Norton,
			 Mr. Nadler,
			 Ms. Brown of Florida,
			 Mr. Filner,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Cummings,
			 Mr. Boswell,
			 Mr. Holden,
			 Mr. Larsen of Washington,
			 Mr. Capuano,
			 Mr. Bishop of New York,
			 Mr. Michaud,
			 Mr. Carnahan,
			 Mrs. Napolitano,
			 Mr. Lipinski,
			 Ms. Hirono,
			 Mr. Altmire,
			 Mr. Walz of Minnesota,
			 Mr. Shuler,
			 Mr. Cohen,
			 Ms. Richardson,
			 Mr. Sires, and
			 Ms. Edwards) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  funding and expenditure authority of the Airport and Airway Trust Fund, to
		  amend title 49, United States Code, to extend the airport improvement program,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Aviation Jobs and Safety Act of
			 2011.
		2.Extension of taxes funding Airport and
			 Airway Trust Fund
			(a)Fuel taxesSubparagraph (B) of section 4081(d)(2) of
			 the Internal Revenue Code of 1986 is amended by striking July 22,
			 2011 and inserting September 30, 2011.
			(b)Ticket taxes
				(1)PersonsClause (ii) of section 4261(j)(1)(A) of the
			 Internal Revenue Code of 1986 is amended by striking July 22,
			 2011 and inserting September 30, 2011.
				(2)PropertyClause (ii) of section 4271(d)(1)(A) of
			 such Code is amended by striking July 22, 2011 and inserting
			 September 30, 2011.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to periods beginning after the date of the enactment
			 of this Act.
			3.Extension of Airport and Airway Trust Fund
			 expenditure authority
			(a)In generalParagraph (1) of section 9502(d) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by striking July 23, 2011
			 and inserting October 1, 2011; and
				(2)by inserting or the
			 Aviation Jobs and Safety Act of
			 2011 before the semicolon at the end of subparagraph
			 (A).
				(b)Conforming amendmentParagraph (2) of section 9502(e) of such
			 Code is amended by striking July 23, 2011 and inserting
			 October 1, 2011.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to periods beginning after the date of the enactment
			 of this Act.
			4.Extension of airport improvement
			 program
			(a)Authorization of
			 appropriationsSection 48103
			 of title 49, United States Code, is amended by striking paragraph (8) and
			 inserting the following:
				
					(8)$3,515,000,000 for fiscal year
				2011.
					.
			(b)Project grant
			 authoritySection 47104(c) of such title is amended by striking
			 July 22, 2011, and inserting September 30,
			 2011,.
			5.Extension of expiring
			 authorities
			(a)Section 40117(l)(7) of title 49, United
			 States Code, is amended by striking July 23, 2011. and inserting
			 October 1, 2011..
			(b)Section
			 44302(f)(1) of such title is amended—
				(1)by striking
			 July 22, 2011, and inserting September 30, 2011,;
			 and
				(2)by striking
			 October 31, 2011, and inserting December 31,
			 2011,.
				(c)Section 44303(b)
			 of such title is amended by striking October 31, 2011, and
			 inserting December 31, 2011,.
			(d)Section
			 47107(s)(3) of such title is amended by striking July 23, 2011.
			 and inserting October 1, 2011..
			(e)Section 47115(j)
			 of such title is amended by striking July 23, 2011, and
			 inserting October 1, 2011,.
			(f)Section 47141(f)
			 of such title is amended by striking July 22, 2011. and
			 inserting September 30, 2011..
			(g)Section 49108 of
			 such title is amended by striking July 22, 2011, and inserting
			 September 30, 2011,.
			(h)Section 161 of the
			 Vision 100—Century of Aviation Reauthorization Act (49 U.S.C. 47109 note) is
			 amended by striking July 23, 2011, and inserting October
			 1, 2011,.
			(i)Section 186(d) of
			 such Act (117 Stat. 2518) is amended by striking July 23, 2011,
			 and inserting October 1, 2011,.
			
